                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            BEAUFORT DIVISION

MATT COOK, as personal representative
                                    )
of the estate of David Slagle, III, )
                                    )
                  Plaintiff,        )               No. 9:19-cv-01050-DCN
                                    )
            vs.                     )                       ORDER
                                    )
BLUELINX CORPORATION,               )
                                    )
                  Defendant.        )
____________________________________)

       This matter is before the court on defendant BlueLinx Corporation’s (“BlueLinx”)

motion to dismiss, ECF No. 5. For the reasons set forth below, the court denies the

motion and orders Cook to amend his negligence cause of action by July 1, 2019.

                                  I. BACKGROUND

       BlueLinx is a manufacturer and seller of products and sent a shipment of plywood

to Blackmon Warehouse Systems, Inc. (“Blackmon”). The plywood was shipped in a

steel container. While the complaint does not describe in detail how the plywood was

packed, it alleges that plywood “was in such a configuration as to be a crush danger to

anyone in proximity.” Compl. ¶ 20. David Slagle III (“Slagle”) was employed by

Blackmon, and on March 6, 2016, Slagle was assisting a forklift operator in unloading

the plywood shipment. The complaint alleges that BlueLinx defectively designed,

manufactured, and packed the steel container of plywood, and as a result, Slagle was

killed while unloading the shipment.

       Plaintiff Matt Cook (“Cook”), the personal representative of the estate of Slagle,

instituted this action in the Court of Common Pleas for the County of Hampton, South



                                            1
Carolina, bringing claims for products liability, negligence, and breach of implied

warranty. BlueLinx removed the action to federal court on April 10, 2019 and filed a

motion to dismiss on April 17, 2019, ECF No. 5. Cook responded on May 1, 2019, ECF

No. 7, and BlueLinx replied on May 8, 2019, ECF No. 10. The motion is fully briefed

and ripe for review.

                                      II. STANDARD

        A Rule 12(b)(6) motion for failure to state a claim upon which relief can be

granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588

F.3d 186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v.

Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . .

does not resolve contests surrounding the facts, the merits of a claim, or the applicability

of defenses.”). To be legally sufficient, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A Rule 12(b)(6) motion should not be granted unless it appears certain that the

plaintiff can prove no set of facts that would support his claim and would entitle him to

relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When

considering a Rule 12(b)(6) motion, the court should accept all well-pleaded allegations

as true and should view the complaint in a light most favorable to the plaintiff.

Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir.1999); Mylan Labs., Inc., 7 F.3d at 1134.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content



                                               2
that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

                                    III. DISCUSSION

       BlueLinx argues that Cook’s claims must be dismissed because his claims are

based on theories of products liability but the container together with the plywood that

filled it is not a “product” as defined by South Carolina law. The South Carolina Code

provides that “[o]ne who sells any product in a defective condition unreasonably

dangerous to the user or consumer . . . is subject to liability for physical harm caused to

the ultimate user or consumer . . . .” S.C. Code Ann. § 15-73-10. This liability may be

based upon theories of strict liability, negligence, and/or warranty. Bragg v. Hi-Ranger,

Inc., 462 S.E.2d 321, 325 (S.C. Ct. App. 1995).

       The South Carolina General Assembly has not defined the word “product,” but it

did explicitly incorporate the comments to § 402A of the Restatement (Second) of Torts

into the legislative intent of the statute. S.C. Code Ann. § 15-73-30. Comment h, the

comment on which the parties here rely, provides guidance on how an item and its

container together may give rise to liability based on a defective product. It states that:

       The defective condition may arise not only from harmful ingredients, not
       characteristic of the product itself either as to presence or quantity, but also
       from foreign objects contained in the product, from decay or deterioration
       before sale, or from the way in which the product is prepared or packed. No
       reason is apparent for distinguishing between the product itself and the
       container in which it is supplied; and the two are purchased by the user or
       consumer as an integrated whole. Where the container is itself dangerous,
       the product is sold in a defective condition. Thus a carbonated beverage in
       a bottle which is so weak, or cracked, or jagged at the edges, or bottled under
       such excessive pressure that it may explode or otherwise cause harm to the
       person who handles it, is in a defective and dangerous condition. The
       container cannot logically be separated from the contents when the two are
       sold as a unit, and the liability stated in this Section arises not only when



                                              3
       the consumer drinks the beverage and is poisoned by it, but also when he is
       injured by the bottle while he is handling it preparatory to consumption.

Comment h to Restatement (Second) of Torts § 402A (emphasis added).

       Here, Cook does not allege that the plywood itself was dangerous, nor does he

allege that the container was dangerous. Instead, the “product” that forms the basis of his

claims is the combination of the plywood and container. Cook alleges that these items

together meet the definition of “product” under South Carolina law, citing language from

§ 402A that states that “no reason is apparent for distinguishing between the product

itself and the container in which it is supplied . . . . The container cannot logically be

separated from the contents . . . .” Compl. ¶ 7. However, Cook omits crucial language

from these quotes. The full sentence of the first part of the quote is “[n]o reason is

apparent for distinguishing between the product itself and the container in which it is

supplied; and the two are purchased by the user or consumer as an integrated whole.”

Comment h to Restatement (Second) of Torts § 402A (emphasis added). Therefore, the

plywood and its container would have to have been purchased as “an integrated whole” in

order to qualify as a “product” under South Carolina products liability law. Similarly, the

full sentence of the second part of Cook’s quote is “[t]he container cannot logically be

separated from the contents when the two are sold as a unit . . . .” Id. (emphasis added).

Therefore, reading these portions of comment h in context, a product and its container

together are considered a “product” for the purposes of products liability when the two

are purchased as “an integrated whole” and “sold as a unit.” The example provided in

comment h is illustrative—a carbonated beverage and its container, a bottle, are




                                              4
considered together to be a product because the bottled beverage is sold together as an

integrated whole.

       Here, it is unclear from the complaint as to the role that the container played. If

the container was just a container that was used to ship the plywood and was

subsequently returned to BlueLinx or discarded, then the container and the plywood were

not sold as a unit and clearly cannot be considered together as a “product.” However, if

Blackmon purchased, as an integrated unit, the container and the plywood, then the unit

is a product. Because the complaint does not contain these details, the court is unable to

determine at this stage of litigation whether the “product’ as alleged by Cook is a product

as defined by law.

       South Carolina courts have not confronted this precise issue; however, BlueLinx

cites to two cases in other states that involved similar facts and applied § 402A. While

these cases did generally find that items at issue were not “products,” the allegations in

those cases are distinct from the allegations here. In Pereira v. N. Carolina Granite Corp.,

the plaintiff tripped over wooden dunnage boards that were used to transport granite

curbs. 2011 WL 3891510, at *3 (Conn. Super. Ct. Aug. 5, 2011). The plaintiff

“allege[d] that the products, the granite curbs, were loaded onto wooden dunnage boards

at the time of shipment” and that the defendants “constructed, designed, prepared,

assembled or fabricated ‘the granite curbs and their packaging as separate pieces

individually laid on top of dunnage boards instead of packaging them together in units of

[two] or more curbs with dunnage boards strapped or otherwise adhered thereto, despite

[their] opportunity and obligation to do so.’” Id. at *6. As a result, the plaintiff brought

product liability claims against the defendants. The Connecticut Superior Court held that



                                              5
“[t]he manner in which the defendants stacked the granite curbs on the wooden dunnage

boards over which he tripped does not constitute a ‘product’ within the meaning of §

402A” because “the allegations do not concern the packaging of the granite curbs, but

rather, the method in which they were shipped and stacked.” Id. As such, the court

explained, “the granite curbs and wooden dunnage boards were not an integrated whole

where the container cannot be logically separated from the contents when the two are

sold as a unit.” Id. However, unlike the allegations in Pereira, Cook’s allegations do

relate to the packaging of the plywood. He alleges that the product was defective because

BlueLinx “pack[ed] the product in an unreasonable and ultra-hazardous [ ] configuration

or condition,” “fail[ed] to anchor the plywood bales to the package,” and failed to provide

both instructions on safely unpacking the container and warnings about the hazardous

condition of the plywood bales within the container. Compl. ¶ 13. Comment h indicates

that a product may be defective “from the way in which the product is prepared or

packed.” While it appears that part of Cook’s case may rest on the method in which the

plywood bales were stacked and shipped, 1 the complaint contains sufficient allegations

that relate to the packaging of the plywood bales so that the container and plywood bales

could together be considered a product.

       Similarly, in Perez v. Fidelity Container Corp., the plaintiff brought product

liability claims based on allegations that unbounded stacks of collapsed cartons were




       1
          The court notes that Cook provides greater explanation about how the plywood
bales were packed in an allegedly dangerous manner in his response to BlueLinx’s
motion to dismiss. However, “it is well-settled that a complaint cannot be amended by
plaintiff’s briefs in opposition to a motion to dismiss.” Sheppard v. LPA Grp., 2008 WL
444685, at *3 (D.S.C. Feb. 15, 2008). Therefore, the court cannot consider these
additional details.
                                            6
unreasonably dangerous products. 682 N.E.2d 1150, 1153 (Ill. App. Ct. 1997). The

court concluded that “the unbound stacks of collapsed cartons did not constitute a

‘product’ within the meaning of section 402A.” Id. at 1156. In reaching this conclusion,

the court reasoned that “the evidence is clear that [the defendant] banded its cartons

together in 250–unit bales for shipment and that the bands were not intended as an

integral part of the cartons or their use.” Id. Here, there are no such allegations related to

the use of the container and whether it was an integral part of the product that Blackmon

purchased.

       To be sure, if discovery reveals that the container in which the plywood bales

were shipped was simply meant for transporting the plywood and not part of the unit that

was sold to Blackmon, then the container and the plywood are clearly not “integrated as a

whole.” But for the purposes of a motion to dismiss, in which the court may only

consider the allegations in the complaint and must accept those allegations as true, the

court cannot conclude as a matter of law that the container and plywood together is not a

“product” based on the allegations before it.

       As an additional note, the court is puzzled by the pleading of the negligence cause

of action. It is unclear from the complaint whether Cook is pleading another products

liability claim under a negligence theory, or if Cook is pleading an ordinary negligence

claim. Therefore, the court instructs Cook to file an amended complaint by July 1, 2019

that clarifies his negligence cause of action.




                                                 7
                                 IV. CONCLUSION

       For the foregoing reasons the court DENIES the motion to dismiss and orders

Cook to amend his negligence cause of action by July 1, 2019.

       AND IT IS SO ORDERED.




                                    DAVID C. NORTON
                                    UNITED STATES DISTRICT JUDGE

June 12, 2019
Charleston, South Carolina




                                           8
